Hill, C. J. This is a suit upon promissory notes, and the defense thereto is that they were given in payment of patent-right territory, or in payment of the purchase money of patented instruments, and that they were not executed in conformity to the act of April 23, 1891, which appears as secs. 512, 513 and 514 of Kirby’s Digest, requiring such notes to be executed on a printed form showing upon their face that they were executed in consideration of a patented machine, implement or territory, as the case might be. The case was tried before a jury, and both a general and a special verdict were rendered upon the questions submitted. There was nothing in the case to go to the jury, as the testimony is undisputed, and the contract resting in writing. The substance of the testimony and the written instruments will be found in the statement of the facts. It will be seen therefrom that the consideration for the note was the payment of royalty checks, and the contract shows that these royalty checks were used in purchasing the patented articles and right to sell in certain counties. Therefore, the question really is as to the constitutionality of said act of 1891. The act, in so far as it affected patent rights, was sustained by this court in Woods v. Carl, 75 Ark. 328, which case was affirmed by the Supreme Court of the United States, Woods v. Carl, 203 U. S. 358. See, also, Allen v. Riley, 203 U. S. 347, sustaining a statute of Kansas to the same general purpose as the one in question. In Woods v. Carl, this court left open, because unnecessary to that decision, the effect of the exemption in the act as to sales of patented articles. That question has now been settled by the Supreme Court of the United States. In Union County Bank v. Ozan Lumber Co., 127 Fed. 206, this part of this act was held unconstitutional by Judge Rogers on account of this exemption. That case was carried to the Circuit Court of Appeals and there affirmed, the alleged unconstitutionality resting upon another ground. Ozan Lumber Co. v. Union County Bank, 145 Fed. 344. It was then taken to the Supreme Court of the United States by certiorari, the decisions of Judge Rogers and of the Circuit Court of Appeals were reversed, and the statute sustained on all the points attacked. Ozan Lumber Co. v. Union County National Bank of Liberty, 207 U. S. 251. This court adopts the reasons of Mr. Justice Peckham, speaking for the court in that case, as the answer to the argument urged against the unconstitutionality of the statute. Judgment affirmed.